Citation Nr: 1760099	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-18 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a rectal fistula. 

2.  Entitlement to service connection for traumatic brain injury. 

3.  Entitlement to service connection for a degenerative bone condition. 

4.  Entitlement to service connection for hepatitis C. 

5.  Entitlement to service connection for diabetes mellitus to include as secondary to hepatitis C. 

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 1982.  

This matter comes before the Board of Veterans Appeals (Board) on appeal of rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran appeared at a hearing at the RO before the undersigned Veterans Law Judge in which he offered testimony regarding the issues of entitlement to service connection for hepatitis C and diabetes mellitus.  A transcript is in the record.  A request for a hearing for the remaining issues was withdrawn.  

The issues of entitlement to service connection for hepatitis C and entitlement to service connection for diabetes mellitus were previously before the Board in September 2010 when they were remanded for additional development.  They have been returned for further appellate review.  

The issue of entitlement to an increased rating for post-traumatic stress disorder (PTSD) was also remanded by the Board in September 2010.  Subsequently, a July 2012 rating decision granted a 100 percent rating for PTSD from the date of service connection.  As this is considered a complete grant of the benefits sought on appeal, this issue is no longer before the Board.  

As will be seen, in October 2017 the Veteran, through his attorney, submitted a letter in which he requested to withdraw his claims for service connection for diabetes mellitus, a rectal fistula, a degenerative bone condition, and TDIU.  Before action could be taken on this request, however, a second October 2017 letter was received in which the Veteran and his attorney said that the request to withdraw the claim for service connection for a rectal fistula was in error, and expressed a desire to continue that appeal.  Therefore, the issue of entitlement to service connection for a rectal fistula remains before the Board. 

The issue of entitlement to service connection for a rectal fistula is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On July 7, 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that his appeals for service connection for hepatitis C and traumatic brain injury be withdrawn.

2.  On November 22, 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, requested that his appeals for service connection for diabetes mellitus and a degenerative bone condition, and entitlement to TDIU be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a traumatic brain injury have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal for service connection for a degenerative bone condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the appeal for service connection for hepatitis C have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the appeal for service connection for diabetes mellitus to include as secondary to hepatitis C have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for entitlement to a total rating based on individual unemployability due to service connected disabilities have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's attorney submitted a statement in July 2017, in which he wrote that the Veteran wanted to withdraw his appeals with regard to service connection for hepatitis C and traumatic brain injury.  Then, the Veteran's attorney submitted additional statements in October 2017 and November 2017 in which he wrote that the Veteran wished to withdraw his appeals for service connection for diabetes mellitus and a degenerative bone condition, as well as his appeal for entitlement to TDIU.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed. 


ORDER

The appeal for entitlement to service connection for traumatic brain injury is dismissed. 

The appeal for entitlement to service connection for a degenerative bone condition is dismissed. 

The appeal for entitlement to service connection for hepatitis C is dismissed. 

The appeal for entitlement to service connection for diabetes mellitus to include as secondary to hepatitis C is dismissed. 

The appeal for entitlement to a total rating based on individual unemployability due to service connected disabilities is dismissed.


REMAND

The Veteran contends that he developed a rectal fistula as a result of a sexual assault during active service.  He argues that he was misdiagnosed with hemorrhoids in service when in fact he had the same rectal fistula that required surgical repair in 2010.  

The Veteran was afforded VA examinations of his rectal fistula in November 2010 and June 2014.  On both occasions, the examiner expressed negative opinions pertaining to a relationship between the Veteran's current rectal fistula and active service.  In part, the rationale was that rectal fistulas would not be related to the hemorrhoids diagnosed in service. 

At the June 2014 examination, however, the Veteran reported that he had received care for his condition from a private physician just after his 1982 discharge.  This physician, Dr. Munes, had referred him to a surgeon but the Veteran did not follow up due to a lack of medical insurance.  Afterwards, he continued to see his private doctor every few months for antibiotics but with no further follow-up until he established care with VA.  

A review of the record shows that the Veteran had never previously reported the treatment from Dr. Munes.  No attempt to obtain any records from Dr. Munes has been made since the June 2014 examination.  As these records might in fact support the Veteran's contention that he had a fistula and not hemorrhoids during service, an attempt to obtain these records must be made.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he obtain and submit the records pertaining to Dr. Munes and his treatment of the Veteran's rectal fistula beginning in 1982, as well as the records from any other private treatment provider related to this disability.  Inform the Veteran that with his permission VA will attempt to obtain these records on his behalf, but it is ultimately his responsibility to ensure they are received by VA.  The attempt to obtain these records should continue until it is reasonable certain that they either do not exist or cannot be obtained, at which time the Veteran should be notified of their unavailability and given an opportunity to procure them. 

2.  After the records have been received or determined to be unavailable, readjudicate the Veteran's claim for service connection for a rectal fistula.  If the claim remains denied, issue a supplemental statement of the case to him. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


